UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1396


HORACE T. HARRIS,

             Plaintiff - Appellant,

             v.

WELLS FARGO BANK N.A., as Trustee for WAMU Mortgage Pass-Through
Certificates Series 2006-PR-1 Trust,

             Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00174-JAG)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Horace T. Harris, Appellant Pro Se. Nathan Ira Brown, NELSON MULLINS RILEY &
SCARBOROUGH, LLP, Huntington, West Virginia; Erika Jensene Karnaszewski
Fedelini, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Horace T. Harris appeals the district court’s order dismissing his complaint based

on res judicata. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Harris v. Wells Fargo Bank, N.A.,

No. 3:16-cv-00174-JAG (E.D. Va. Mar. 3, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2